Citation Nr: 1811522	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, claimed as cellulitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the issue to encompass the Veteran's various skin disabilities noted in the record, as the evidence shows additional diagnoses, including eczema, psoriasis, dermatitis, blisters, lesions, impetigo, and tinea cruris.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This matter was previously before the Board in April 2015 and June 2017 when it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran was treated for cellulitis during active service, as well as blisters, an abscess, lesions, and tinea cruris. 

2.  The Veteran has or has had during the course of his appeal current diagnoses of cellulitis and psoriasis.  

3.  Every competent medical opinion has found that there is no relationship between the Veteran's current cellulitis and psoriasis and the cellulitis and/or other skin disabilities treated during service. 


CONCLUSION OF LAW

The criteria for service connection for a skin disability claimed as cellulitis and to include psoriasis, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this case, VA provided the Veteran with notification letter in a January 2012 prior to the initial adjudication of his claim.  Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded two VA examinations of his claimed disability, all of which include opinions as to the etiology of this disability.  Two addendum opinions have also been obtained, including the one in June 2017 which addressed various concerns outlined by the Board in the June 2017 remand.  All VA treatment records have been obtained.  At the request of the most recent remand, the Veteran was contacted regarding private treatment for cellulitis.  He did not respond with any information pertaining to this treatment.  The Veteran has declined his right to a hearing.  There is no indication that there is any outstanding relevant evidence that has not been obtained or addressed, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he developed a chronic disability which manifests as cellulitis in his legs.  He notes that he was treated for cellulitis twice during service, and states that cellulitis has returned to the same part of his body on several occasions since discharge.  The Veteran believes that his current skin disabilities, to include the cellulitis, are directly related to the cellulitis and various other skin conditions noted in service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  The Veteran's claimed disabilities are not included on this list, and it follows that continuity is not for consideration.  

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran submitted his claim for service connection in November 2011.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 
104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability,"  Romanowsky v. Shinseki, 
26 Vet. App. 289, 294 (2013).

The post service medical records include VA treatment in January 2006 for cellulitis of the right leg, which was believed to most likely be related to a foot infection.  1/5/2012 Capri, p. 147.  Other VA treatment records from later in January 2006 show he was seen for erythema of both feet that appeared to be eczematous, but without bacterial infection or cellulitis.  4/17/2012 Medical Treatment Record - Government Facility, p. 42.  June 2007 VA treatment notes show the Veteran was seen for tinea pedis and eczema.  The Veteran reported his rash had first occurred a year earlier then resolved, but had returned six months ago.  1/5/2012 Capri, p. 21.  An August 2008 wellness examination noted eczema or a psoriatic type area on the left knee and foot.  The assessment was eczema versus possible psoriasis.  1/5/2012 Capri, p. 138.  Finally, September 2010 records include eczema and psoriasis in the Veteran's past medical history.  1/5/2012 Capri, p. 16.  

More recent records show that in October 2011 the Veteran presented with a chief complaint of one day of left leg redness and swelling.  An examination resulted in an assessment of cellulitis of the left leg.  1/5/2012 Capri, pp. 16-17.  November 2011 records state that the Veteran had almost completed his medications and antibiotics for the cellulitis of the left leg.  1/5/2012 Capri, p. 5.  December 2011 VA treatment records discuss his recent cellulitis treatment, and also note a past history of psoriasis.  1/5/2012 Capri, pp. 3-4.  

The Board finds that the treatments for cellulitis, tinea pedis, and eczema between 2006 and 2008 are too remote to constitute a current diagnosis at the time of his 2011 claim.  Furthermore, the September 2010 reference to eczema and psoriasis was only a medical history and not a current diagnosis, and there is no current diagnosis.  However, the records from October 2011 through December 2011 showing treatment for cellulitis of the left leg that fall just prior to or during the appeal period.  Also, as will be seen the Veteran has been afforded VA examinations during the course of the appeal which diagnosed psoriasis.  Therefore, the Board finds that the requirement of the existence of a current disability has been met for cellulitis and psoriasis, and the first criterion for service connection is completed.  

The Veteran's service treatment records show that he was seen in July 1981 for mild blisters broken on the balls of both feet and in August 1981 for blisters between his thighs and buttocks of three days duration.  4/14/2015 STR - Medical #4 pp. 6-7.  He was treated for possible cellulitis of both lower legs in February 1982, and in June 1982 he was hospitalized for cellulitis due to a staph infection of the right leg.  He was treated with antibiotics and later discharged with the diagnosis of soft tissue abscess, right leg.  4/14/2015 STR - Medical #11, pp. 4, 10.  In November 1983 the Veteran complained of a red rash in his groin, and the assessment was tinea cruris.  4/14/2015 STR - Medical #6, p. 4.  Finally, the April 1984 discharge examination states that the Veteran had been treated with topicals for a lesion in November 1982.  The skin at discharge was normal.  4/14/2015 STR - Medical #11 p. 7.  The Report of Medical History obtained at that time noted the June 1982 treatment for cellulitis and the November 1983 tinea cruris.  4/14/2015 STR - Medical #10 p. 5.  These records constitute medical evidence of in-service incurrence of a disease, and the second criterion for service connection is met.  

Although the first two criteria for service connection have been met, the matter does not end here.  There must also be evidence of a nexus between the current disability and active service.  In this case, the Board must conclude that the preponderance of the evidence is against a finding of such a nexus.  

The Veteran was provided a VA examination in order to ascertain the nature and etiology of his claimed skin disability in February 2012.  The claims file had not yet been received by the examiner and the history was obtained from the Veteran.  He was noted to have had a diagnosis of bacterial cellulitis in 1982 and again in 2011.  There was also a diagnosis of acne on the examination which was scattered across his back.  His last cellulitis treatment had been in October 2011.  At the completion of the examination, the examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the in-service illness.  The rationale was that the Veteran did not currently have cellulitis of either leg.  The examiner further noted that cellulitis is an acute infectious condition which resolves with antibiotic treatment.  She added that experiencing one episode of cellulitis in the military would not predispose him to future episodes.  His current risk factors for skin infection included his diabetes mellitus, his obesity, and his poor hygiene as noted on the current appointment.  2/18/2018 VA Examination, 
pp. 1, 20-22.  

In November 2012, the February 2012 examination report and the Veteran's claims file were provided to a second examiner, who was asked to review the claims file and indicate whether the previous opinion should be changed.  A review of the claims file revealed the 1982 in-service treatment for an abscess of the right knee which developed following an abrasion.  After service, the Veteran had been treated for cellulitis of the lower left leg in 2006 and left leg cellulitis in 2011.  The previous examiner had opined that the Veteran's post-service episodes of cellulitis were not related to the in-service abscess.  The current examiner concurred.  She explained that cellulitis was a bacterial infection of the dermal and subcutaneous layer of the skin, and anything that disrupted the integrity of the skin would be a risk factor, including abrasions, bug bites, cracked skin, athlete's foot, eczema, or other dermatitis.  Obesity was a risk factor, as was poor hygiene.  The Veteran had several of these risk factors, which adequately explained his cellulitis.  She added that cellulitis was caused by common skin bacteria that were always present on people's skin.  It was not at least as likely as not that the injury and abscess the Veteran had during service was the cause of the recurrent skin infections.  11/6/2012 VA Examination, pp. 1, 4-6.  

The Veteran underwent a VA examination by a third examiner in July 2015.  The Veteran's claims file was reviewed.  He had a history of a diagnosis of psoriasis in 2007, and cellulitis by history, although there was no current diagnosis.  The Veteran described his treatment for cellulitis in service.  He also believed his psoriasis may have begun in service but he was not sure.  The Veteran was not receiving any current treatment for either cellulitis or psoriasis.  He described spending two weeks in the hospital for treatment of his cellulitis during service.  The Veteran noted he had also been diagnosed with psoriasis, but was unsure if this started in service.  He was not currently on treatment for either psoriasis or cellulitis.  The only currently diagnosed skin condition was psoriasis.  

The examiner opined that it was less likely than not that the Veteran's psoriasis manifested in service or was otherwise related to service.  There was no diagnosis of psoriasis in service, it was not diagnosed until 2007 and therefore there was no nexus between the current diagnosis and service.  The examiner further opined that it was at least as likely as not that the Veteran had cellulitis with an abscess during service.  However, he did not currently have cellulitis or any residuals from the previous cellulitis, and the records did not support a relationship between the cellulitis, eczema, psoriasis or dermatitis.  

She further opined that it was less likely than not that the cellulitis in service was a symptom of some underlying disease process or that cellulitis was a chronic skin disability that can flare-up and appear years later.  The rationale was that each episode of cellulitis was a separate infection incident, which could occur with any break in the skin that allowed bacteria to enter.  It was not a chronic condition and one episode is not due to the other.  It was also less likely than not that the Veteran's skins disorders of record were manifestations of a chronic disease process that began in service.  She notes that the only chronic condition the Veteran has is psoriasis, and there was no evidence of this in service.  The medical literature did not support a finding that psoriasis is due to cellulitis or any of the other conditions the Veteran had in service.  The psoriasis was not part of the same disease process as the cellulitis.  These skin conditions result from different etiologies, with the cellulitis being a bacterial infection and the most common cause of psoriasis being genetics.  7/17/2015 C&P Exam, p. 1.  

An addendum to the July 2015 opinions was obtained from a fourth examiner in June 2017.  The examiner opined that the Veteran's current psoriasis was not caused by, related to, or aggravated by his active service.  This was because there was no evidence of psoriasis during service or until 2007, which was many years after discharge.  Furthermore, the medical literature did not support that psoriasis was related to cellulitis or any of the other conditions the Veteran had experienced during service.  The current psoriasis as well as the other skin conditions of record in the military was not the same disease process as cellulitis.  

The examiner further opined that the Veteran's cellulitis and the acne of the back noted in February 2012 were not due to active service.  The cellulitis in service was noted but the examiner said there was no evidence of a residual disability from that episode.  The post-service episodes of cellulitis were also noted, but the literature indicates that each episode of cellulitis is a separate infection incident unrelated to the previous episode.  

Finally, the examiner opined that it was less likely than not that the Veteran's skin disorders of record were due to the same disease process as cellulitis, or that the Veteran's skin disorders were manifestations of a chronic diseases process that began in service.  She added that there was no documentation of a current diagnosis of eczema or dermatitis.  The Veteran's service treatment records had been reviewed, as well as his post-service records.  The records showing lesions, blisters, cellulitis, tinea cruris and possible impetigo to include recurrent cellulitis had all been reviewed and considered in the formation of these opinions.  

Based on these four opinions, the Board finds that the probative competent evidence weights against a finding of a nexus between either the Veteran's current psoriasis or his recent cellulitis and acne, and active service.  There is also no current diagnosis of eczema or dermatitis either shortly before or during the appeal period.  The rationale provided by the examiners over the course of this appeal has been remarkably consistent.  They have each stressed that cellulitis is not a chronic disease, but rather a bacterial infection that can result whenever there is a break in the skin with no relationship between episodes.  The examiners have noted that the Veteran's only chronic skin disability is the psoriasis, but each has opined that it is not related to service.  They note that there was no evidence of psoriasis during service or until many years later, and that there is no etiological relationship between psoriasis and any of the skin disabilities noted in service, including the lesions, blisters, cellulitis, tinea cruris or possible impetigo.  Due to the consistency, explained rationales, and consideration of pertinent facts - to include in-service and post-service medical history, the Board places much weight on these negative etiological opinions.  

The Board has considered the Veteran's statements and his sincere opinion that his current skin problems are related to active service.  The existence of rashes, blisters, redness or other abnormalities on the surface of the skin are observable to a layman, and the Veteran is both competent and credible to describe these symptoms.  However, a layman would not normally be competent to make a diagnosis of the skin symptoms he observes (such as redness and/or itching), and there is no indication that the Veteran has had the medical training that would enable him to make such a diagnosis or to relate the current diagnosis to the diseases treated in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran himself expressed doubt as to whether or not his psoriasis began in service at his VA examinations.  The competent opinions are unanimous in finding there is no relationship between any of the Veteran's skin disabilities that were diagnosed during this appeal and active service.  The Board finds that such competent medical evidence outweighs the lay evidence in regarding to nexus.  In sum, the Board finds that the preponderance of the evidence is against the final criterion for service connection.  As such, service connection for a skin disability is not warranted.  


ORDER

Service connection for a skin disability, claimed as cellulitis and to include psoriasis, is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


